865 F.2d 260
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.POLICE OFFICERS FOR EQUAL RIGHTS, Plaintiff,Charles Grooms, a Member of the Plaintiff Class;  Plaintiff-Appellant,v.CITY OF COLUMBUS, OHIO;  Tom Moody;  Bernard Chupka;  EarlBurden;  Thelma Schoonover;  John Young;  EarlSherard, Jr.;  Dale Crawford,Defendants-Appellees.
No. 88-3605.
United States Court of Appeals, Sixth Circuit.
Dec. 14, 1988.

Before MERRITT, RALPH B. GUY Jr. and ALAN E. NORRIS, Circuit Judges.

ORDER

1
This matter has been referred to a panel of the court pursuant to Rule 9(a) Rules of the Sixth Circuit.


2
A review of the record indicates that Charles Grooms is a non-named member of the plaintiff class in this class action suit relating to employment discrimination.  The class was certified under Fed.R.Civ.P. 23(b)(2) by order entered November 29, 1979.


3
The district court entered an interim order in the suit on June 6, 1988.  Grooms filed a notice of appeal from that order on July 5, 1988.  Final judgment was entered by the district court on August 19, 1988.  The class through its representative has filed a separate notice of appeal in case no. 88-3818.


4
This court lacks jurisdiction in the instant appeal.  The appellant does not have standing to appeal the district court's judgment in his individual capacity.   See Guthrie v. Evans, 815 F.2d 626, 628 (11th Cir.1987).  Grooms has not applied for leave to intervene in the action pursuant to Fed.R.Civ.P. 24(a), nor has he alleged that his interests have been inadequately represented by the class representative.  The appellant bears the burden of demonstrating inadequate representation.   See Meyer Goldberg, Inc. v. Goldberg, 717 F.2d 290, 293 (6th Cir.1983);  Pettway v. American Case Iron Pipe Co., 576 F.2d 1157, 1178 (5th Cir.1978), cert. denied, 439 U.S. 1115 (1979).  Grooms has not met this burden.


5
It is ORDERED that the appeal be and is hereby dismissed.  Rule 9(b)(1), Rules of the Sixth Circuit.